Exhibit 10.1
 
Page 1 of 15
 
[ex1001_page1.jpg]

 

--------------------------------------------------------------------------------


 
Page 2 of 15
 
Section B - Supplies or Services and Prices


B.1. TYPE OF CONTRACT
This is a cost plus fixed fee completion form type contract pursuant to FAR
16.306(d)(1).


B.2. The cost principles and procedures in subpart 31.103 of the Federal
Acquisition Regulation (FAR) are incorporated by reference for determining
reimbursable costs per FAR 31.2 as appropriate.



 
ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
0001
           
BAA Effort
 
CPFF
 
BAA Effort as set forth in the SOW and the Contractor's proposal. The
contractor, as an independent contractor and not as an agent of the Government,
shall furnish the necessary resources (except those specifically designated as
Government-furnished) to perform the work as detailed in the Broad Agency
Announcement proposal entitled: "Development of a CMOS Microarray Platform for
Bio and Chemical Threat Agent Detection", specifically pages 5-10, dated 1 Sep
2006, and submitted by CombiMatrix.
 
FOB: Destination
 
 
 
ESTIMATED COST
 
$2,083,085.00
FIXED FEE
$129,432.00
 
TOTAL EST COST + FEE
$2,212,517.00
 
ACRN AA
CIN: 000000000000000000000000000000
 
$2,212,517.00

 

--------------------------------------------------------------------------------


 
Page 3 of 15

Section C - Descriptions and Specifications


OTHER INFORMATION
SECTION C: DESCRIPTION/SPECIFICATIONS/WORK STATEMENTS


TITLE: Development of a CMOS Microarray Platform for Bio and Chemical Threat
Agent Detection
 
C.1.0 Scope. This work effort encompasses development of a biological and
chemical agent point detector based on electrochemical detection of agents on
CMOS microarrays. The effort will entail development and production of two new
microarray designs, development and fabrication of a new prototype instrument
that supports automated sample processing, genomic and serological assays and
electrochemical detection (ECD), develop and evaluate different bioinformatics
approaches and genomic assays for detecting specific biothreat agents (BTAs),
systems integration of hardware, software, and assays for a fully functional and
automated bio/chem detection system, and validating Quality Assurance and
/Quality Control (QA/QC) processes to reduce the costs and improve performance
of microarrays.


C.1.1 Background. In the Modernization Plan 2004, the JRO-CBRN recognized
serious shortcomings in current platforms for the point detection of BTAs and
chemical threat agents (CTAs) . Size, weight, ability to detect diverse agents,
reduced false alarm rates, accuracy, and sensitivity were identified as common
problems with current technologies. In response, the Defense Threat Reduction
Agency (DTRA) is emphasizing the optimization of sensor technologies with a
focused effort on multi-agent sensors for chemical and biological (CB) agents to
include non-traditional agents, emerging threat agents and toxic industrial
chemicals/materials. In addition, DTRA has a new nanotechnology initiative to
identify novel nanoscale approaches that can be applied to CB point detection
array analysis.
 
C.1.2 Objective. . To continue development of an automated biothreat agent (BTA)
detection system based upon the CombiMatrix complementary metal oxide
semiconductor (CMOS) microarray and electrochemical detection (ECD); to continue
the integration of serological and genomic assays for orthogonal testing; and to
explore new methods of detection that expand target identification, reduce
reagent burden, and improve assay time.
 
C.2.0 Applicable Documents. None.


C.3.0 Requirements.


C.3.1 General. The contractor, as an independent contractor and not as an agent
of the Government, shall furnish the necessary resources (except those
specifically designated as Government-furnished) to perform the work as detailed
in the Broad Agency Announcement proposal entitled: “Development of a CMOS
Microarray Platform for Bio and Chemical Threat Agent Detection”, specifically
pages 5-10, dated 1 September 2006, and submitted by CombiMatrix, Inc.


C.3.2 Safety.


C.3.2.1 The contractor shall notify all local emergency support agencies (such
as law enforcement, fire department, health departments and government) of
Biological Defense Program activities and ensure the appropriate emergency
support is available to provide effective emergency response. The contractor
shall formalize all required support agreements with local agencies.


C.3.2.1.2 The contractor shall notify the government Contracting Officer’s
Representative of any biological defense mishaps related to this contract within
24 hours. No government reply is required.
 

--------------------------------------------------------------------------------



Page 4 of 15
 
C.3.2.1.3 The contractor shall make facilities used to support this contract
accessible to government representatives for periodic safety compliance
inspections. The contractor shall correct all major deficiencies noted during
safety compliance inspections prior to beginning or continuing operations in
accordance with the government’s instructions.


C.3.2.1.4 The contractor shall submit a safety assessment report in accordance
with Exhibit Line Item Number (ELIN) A003. for new developed or modified
equipment prior to transport to Department of the Army for evaluation.


C.3.3 Security.


C.3.3.1 This contract is unclassified and does not contain security requirements
or a Contract Security Classification Specification, DD Form 254. However, the
Government may require Operational Security (OPSEC) measures (when applicable)
to protect sensitive unclassified contract information. If access to
unclassified sensitive information (For Official Use Only - FOUO) is authorized,
contractor may access only the information related to the subject matter of this
contract.


C.3.3.2 The contractor shall not use foreign nationals on this contract unless
approved by the Contracting Officer. When requesting approval, the contractor
shall furnish full name, date of birth, place of birth, citizenship,
registration number, type of visa, port of entry, and type of position in which
employee will be utilized. Previously approved foreign nationals must be
re-approved if the nature of their work under this contract differs from that
performed under the prior year’s contract. The Contractor shall submit a copy of
the work visa or green card with an abbreviated Curriculum Vitae and a
justification to the Contract Specialist for review by the Security Office and
subsequent approval by the Contracting Officer.


C.3.3.3 Should the government determine that the technology has developed to a
point where the information warrants protection, a DD Form 254 and an approved
classification guide will be issued.


C.3.4 Administration.


C.3.4.1 Reporting.


C.3.4.1.1 The contractor shall provide progress reports in accordance with (IAW)
Exhibit Line Item Number (ELIN) A001.


C.3.4.1.2 The contractor shall provide a final comprehensive report IAW ELIN
A002. The final report shall include detailed descriptions of the work
accomplished.


C.3.4.1.2.1 The contractor shall provide the synthesis procedures and QA/QC
procedures as appendices to the draft final report (IAW ELIN A002).


C.3.4.1.3 For any publication of a technical paper or presentation resulting
from this contract, the Contractor shall make attribution to and include as a
co-author those Government personnel who made research contributions to the
contract subject matter being published in the same manner and to the same
extent as the principle author would do so for it’s own peers, assistants, or
students.


C.3.4.2 Contractor Manpower Reporting. . The contractor shall perform manpower
reporting as follows:
 

--------------------------------------------------------------------------------



Page 5 of 15
 
C.3.4.2.1 The contractor shall report all contractor manpower (including
subcontractor manpower) required for performance of this contract using the
format provided at the following web address: https://cmra.army.mil. The
contractor shall report directly to the website. The contractor shall include
the following:
 
Contract Number
Delivery Order Number (If applicable)
Task Order Number (If applicable)
Requiring Activity Unit Identification Code (W1D101)
Command  (Edgewood Chemical Biological Center)
Contractor Contact Information
Federal Service Code
Direct Labor Hours
Direct Labor Dollars
Location Information


Contract Number - Always 13 characters long, usually beginning with a unit code,
like W911SR. Enter the full number without dashes.
 
Delivery Order Number - Usually 13 characters long. Enter with no dashes. Many
contracts have multiple Delivery Orders. Each must be entered.
 
Task Order Number - Usually 13 characters long. Enter with no dashes. Services
contracts are often created with Task Orders as opposed to Delivery Orders.
 
Requiring Activity UIC - The Unit Identification Code of the unit for which the
service is being performed - meaning the unit the requested the service, which
is not necessarily, but may be, the unit that contracted for the service.
 
Command - From the drop down arrow, select the Army Command for the unit
reflected in the Requiring Activity UIC .
 
Total Obligated Dollars - The total dollar amount obligated during the fiscal
year, at the Delivery Order or Task Order level.
 
Total Disbursements - The total dollar amount disbursed during the fiscal year,
at the Delivery Order and/or Task Order level.


C.3.4.2.2 The contractor shall also provide the estimated total cost (if any)
(CLIN 0002) incurred to comply with this reporting requirement. The reporting
period shall be the period of performance not to exceed 12 months ending 30
September of each government fiscal year and must be reported by 31 October of
each calendar year.The contractor shall perform manpower reporting as follows:


C.3.4.2.3 The contractor shall report all contractor manpower (including
subcontractor manpower) required for performance of this contract using the
format provided at the following web address:
https://contractormanpower.army.pentagon.mil. The contractor shall include the
following:
 

  (a) Contracting Office, Contracting Officer, Contracting Officer’s Technical
Representative

  (b) Contract number, including task and delivery order number

  (c) Beginning and ending dates covered by reporting period

  (d) Contractor name, address, phone number, e-mail address, identity of
contractor employee entering data

  (e) Estimated direct labor hours (including subcontractors)

  (f) Estimated direct labor hours paid this reporting period (including
subcontractors)

  (g) Total payments (including subcontractors)

 
(h)
Predominant Federal Service Code (FSC) reflecting services provided by
contractor (and separate predominant FSC fore each sub-contractor if different)

  (i) Estimated data collection cost

  (j) Organizational title associated with the Unique Identification Code (UIC
W91B94) for the Army Requiring Activity.

  (k) Locations where contractor and subcontractors perform the work (specified
by zip code in the United States and nearest city, country, when in an overseas
location, using standardized nomenclature provided on the website.

  (l) Presence of deployment or contingency contract language

  (m) Number of contractor and subcontractor employees deployed in theater this
reporting period (by country).

 

--------------------------------------------------------------------------------


 
Page 6 of 15


C.3.4.2.4 The contractor shall also provide the estimated total cost (if any)
incurred to comply with this reporting requirement. The reporting period shall
be the period of performance not to exceed 12 months ending 30 September of each
government fiscal year and must be reported by 3 October of each calendar year.


C.3.4.2.5 The contractor may use a direct XML data transfer to the database
server or fill in the fields on the website. The XML direct transfer is a format
for transferring files from a contractor’s system to the secure web site without
the need for separate data entries fore each required data element at the web
site. The specific formats for the XML direct transfer may be downloaded from
the web site.


Section D - Packaging and Marking


SECTION D- PACKAGING & MARKING
D.1. Hardware. All items to be delivered by the Contractor under this contract
shall be packed and packaged in accordance with good commercial practices and in
such a manner that will afford protection against corrosion, deterioration and
physical damage for safe delivery to destination.


D.2. Data. All data to be delivered by the Contractor under this contract shall
be transmitted electronically.
 
Section E - Inspection and Acceptance


E.1 INSPECTION AND ACCEPTANCE
E.1.1. Hardware: Inspection and acceptance of all items delivered by the
Contractor under this contract shall be at destination by the Contracting
Officer’s Representative (COR).


E.1.2. Data: Inspection and acceptance of data items will be performed by the
first addressee identified in Block 14 of the Contract Data Requirements List,
DD Form 1423, found as an attachment to this contract.


CLAUSES INCORPORATED BY REFERENCE
 

52.246.8 Inspection of Research And Development Cost Reimbursement MAY 2001
252.246-7000 Material Inspection And Receiving Report MAR 2003

  
INSPECTION AND ACCEPTANCE TERMS


Supplies/services will be inspected/accepted at:


CLIN
INSPECT AT
INSPECT BY
ACCEPT AT
ACCEPT BY
0001
N/A
N/A
N/A
Government

 

--------------------------------------------------------------------------------



Page 7of 15
 
Section F - Deliveries or Performance


PERIOD OF PERFORMANCE
F.1. TOTAL PERIOD OF PERFORMANCE


All work under this contract, including delivery or an approved final report
shall be completed within 360 calendar days from the effective date of this
contract.


F.2. DELIVERY INFORMATION


F.2.1. Data to be delivered. The Contractor shall deliver all data in accordance
with the DD Form 1423, Contract Data Requirements List, found as an attachment
to this contract.


F.2.2. Hardware to be delivered. The Contractor shall deliver all
hardware/prototypes within 360 calendar days from the effective date of this
contract.


F.2.3. The Contractor shall deliver all hardware/prototypes F.O.B. Destination
to:


U.S. Army Medical Research Institute of Infectious Disease (USAMRIID)
Systems Development Branch
Diagnostics Systems Division
Building 1425, Room RLl-201
ATTN: Dr. David Norwood
Fort Detrick, MD 21701-5011
Phone: 301-619-4721


CLAUSES INCORPORATED BY REFERENCE


52.242-15 Alt I  Stop Work Order (Aug 1989) - Alternate I   APR 1984
 

 
DELIVERY INFORMATION


CLIN
DELIVERY DATE
QUANTITY
SHIP TO ADDRESS
UIC
 
 
 
 
 
0001
15-JUN-2008
 
U.S. ARMY MED RES INST INFECT DISEASE
DAVID NORWOOD
SYSTEMS DEVELOPMENT BRANCH, DIAGNOSTICS
SYSTEMS DIVISION, BLDG 1425,RM RL-201
FORT DETRICK MD 21701-5011
301-619-4721
FOB: Destination
W81X0H

 

--------------------------------------------------------------------------------


 
Page 8 of 15
 
Section G - Contract Administration Data


G.1. SUBMISSION OF INVOICES
Public vouchers (including cost and fee) request for payment shall be submitted
electronically via the Wide Area Workflow (WAWF) to the Payment Office. An
electronic and/or hard copy of the voucher shall be submitted to the Procuring
Contracting Officer (PCO) as identified below. An electronic and/or hard copy,
as determined by the Administrative Contracting Officer (ACO), shall be provided
to the Contract Administration Office


Cognizant Government Audit Agency:


Branch Manager
Defense Contract Audit Agency (DCAA)
Seattle Branch Office
14240 Interurban Avenue, South, Suite 156
Seattle, WA 98168


Procuring Contracting Office:


U.S. Army RDECOM Acquisition Center
Edgewood Contracting Division
AMSRD-ACC-E/Paulette Lato, Bldg. E4455
E5179 Hoadley Road
APG (EA), MD 21010-5424


Administrative Contracting Office:


Commander
Defense Contract Management Agency (DCMA) Twin Cities
B.H. Whipple Federal Bldg, Room 1150, 1
Fort Snelling, MN 55111-4007


G.2. The Procuring Office point of contact for this action is:


Paulette Lato
Contract Specialist
Tel: 410-436-0667
Fax: 410-306-3719
e-mail: paulette.lato@us.army.mil


G.3. The Contracting Officer’s Representative (COR) for this action is:


Roy G. Thompson
U.S. Army RDECOM
ATTN: AMSRD-ECB-RT-BM
Building E3831
Aberdeen Proving Ground, MD 21010
Tel: 410-436-5699
Fax: 410-436-6536
e-mail: roy.thompson@us.army.mil



--------------------------------------------------------------------------------




Page 9 of 15



ACCOUNTING AND APPROPRIATION DATA


AA: 2162040000066N6N6662262255200255Y9CER35W91B94703701566RQVX2S19130
AMOUNT: $2,212,517.00
CIN 000000000000000000000000000000: $2,212,517.00



Section H - Special Contract Requirements


H.1. 52.0000-4048 GOVERNMENT - CONTRACTOR RELATIONSHIPS



(a)  
The Government and the Contractor understand and agree that the support services
to be delivered under this contract by the Contractor are nonpersonal services
and the parties recognize and agree that no employer-employee relationships
exist or will exist under the contract between the Government and the Contractor
and/or between the Government and the Contractor’s employees. It is, therefore,
in the best interest of the Government to afford the parties a full and complete
understanding of their respective obligation.




(b)  
Contractor personnel under this contract shall not:

(1)  
Be placed in a position where they are appointed or employed b y a Federal
Officer, or are under the supervision, direction, or evaluation of a Federal
Officer, military or civilian.

(2)  
Be placed in a Government staff or policy-making position.

(3)  
Be placed in a position of command, supervision, direction, or evaluation over
DA military or civilian personnel, or personnel of other contractors or become a
part of a Government organization.




(c)  
Employee Relationship:

(1)  
The services to be performed under this contract do not require the Contractor
or its employees to exercise personal judgment and discretion on behalf of the
Contractor.

(2)  
Rules, regulations, directions and requirements, which are issued by Government
command authorities under their responsibility for good order, administration
and security are applicable to all personnel who enter a Government
installation. This is not to be construed or interpreted to establish any degree
of Government control, which is inconsistent with a nonpersonal services
contract.

(3)  
The Contractor will not be paid for performance of personal services. Therefore,
in the event the Contractor (or its employee) is directed by any Government
employee to perform tasks that the Contractor believes are personal services the
Contractor should take no action until it has contacted the Procuring
Contracting Officer to determine the appropriate course of action.



H.2. 52.0000-4160 GUIDANCE ON DOCUMENTATION OF DATA REQUIREMENTS


The following information is furnished to provide guidance with respect to the
abbreviations and codes utilized in various blocks of DD Form 1423, Contract
Data Requirements List.


Block 7, DD Form 250 Requirement. This block designates the location (source or
destination) for performance of Government inspection and acceptance. The
applicable codes for inspection and acceptance are cited below. The Government
activity to perform the destination acceptance task is entered in Block 14 as
the first addressee.
 

--------------------------------------------------------------------------------


 
Page 10 of 15

Code Inspection Acceptance

SS+Source (DD Form 250
DD De4stination (DD Form 250)
SD+Source (DD Form 250)
DS Destination (DD Form 250)
++LT Letter of Transmittal Only
NO No inspection or acceptance required
+Source (DD Form 2500
Destination (DD Form 250)
Destination (DD Form 250)
+Source (DD Form 250)

XX Inspection/acceptance requirements specified elsewhere in the contract
+Source indicated Contractor’s facility
++Use of these symbols is not authorized for engineering data such as drawings
or specifications


Block 8, Approval Code. Items or critical data requiring specific advanced
written approval, such as test plans, are identified by an “A” in this field.
Most of these data require submission of a preliminary draft prior to
publication of a final document. When advanced approval is not required, this
field is blank.


Block 10, Frequency. The codes used in this block are cited below:


DAILY = Daily
BI-MO = Each two months
OTIME = One time
WEEKLY = Weekly
QRTRLY = Quarterly
ONE/R = One time and revision
BI-WE = Each two weeks
ANNLY = Annually
R/ASR = Revision as required
MTHLY = Monthly
SEMIA = Each six months
DFDEL = Deferred Delivery
ASREQ = As required
2TIME = Two separate
CNE/P = One time preliminary (See Notes A/B Submittals draft)
CHG P AS REQ = Change pages as required


Note A: Block 13 is used for further explanation
Note B: When data is of a recurring type, it will be submitted at end of
reporting period established in field unless otherwise indicated in Data
Preparation Instructions or in Blocks 12 or 13 of DD Form 1423.


Block 11, As of Date (AOD). When data is submitted only once, this block
indicates the number of days the data is to be submitted prior to the end of the
reporting period; e.g., “15” would place the AOD for this report at 15 calendar
days before the end of each month, quarter, or year, depending on the frequency
established in Block 10; “0” place the AOD at the end of the month, quarter, or
year. Further guidance is shown in Block 13 or 16 as required.


Block 12, Data of First Submission. This block indicated the inniti9al data
submission date (Year/Month/Day). When data has already been submitted and will
be resubmitted, the data of the next submission is entered. When the contract
starts, the date has not been established, this block indicates the number of
calendar days after the contract start date that the data is due; e.g., 30 DAC.
Further information, if required, is contained in Block 13. Classified dates are
not cited in this form. “DFDEL” indicates deferred delivery.


Block 13, Date of Subsequent Submission/Event Identification. When data is
submitted more than once, the date(s) of subsequent submission(s) is indicated
in this block. When submission of data is based on the initiation of a specific
event ore milestone, this information is cited in this block (when such
information classifies the form, this block is left blank). Example: “NLT 15
calendar days before start of production;” “45 calendar days before first
article,” etc.
 

--------------------------------------------------------------------------------


 
Page 11 of 15
 
Block 14, Distribution and Addresses. Addresses and number of copies
(regular/reproducible) to be forwarded to each addressee is cited in this block;
e.g. SCBRD-ORD-E 0/1/0. Addresses are indicated by office symbol (i.e.,
STEAA-AP-EP), contractor initials, DoD Handbook H-4 codes, and Command initials.
A list explaining these symbols is attached to the form. When reproducible
copies are required (second number), the type of copies required will be cited
in this block or Block 16.


NOTE: Unless otherwise cited in Block 10, entries in Blocks 3 through 9 on DD
Forms 1664, Data Item Description, are for information purposes only and are not
contractually binding.


H.3. LIMITATION OF COSTS


In accordance with the clause FAR 52.232-20 Limitation of Cost April 1984,
incorporated into this contract, the notice required thereby shall be provided
to the designated Procuring Contracting Officer by CERTIFIED MAIL return receipt
requested. Failure to comply with the above notice requirement imposes the risk
of continued performance on the contract without reimbursement to the contractor
for cost incurred over and above the estimated cost or allotted amount stated in
the contract.


H.4. 52.0000-4147 NOTICE OF INCORPORATION OF CERTIFICATIONS The certifications
are incorporated in and form a part of the resultant contract as though
furnished in full test therewith.


H.5. GOVERNMENT FURNISHED PROPERTY


The following antibodies and antigens will be provided through the USAMRIID
CRADA, dated November 23, 2003, for the use by the Contractor under this
contract. (A copy of the CRADA is available from the COR upon request).
 

ITEM DESCRIPTION QTY DOLLAR VALUE DELIVERY DATE           1
Staphylococcal
Enterotoxin B (SEB)
1 NSP** 30 CDAC           2
Venezuelan
Encephalitis
(VEE)
1 NSP** 30 CDAC           3
Y. pestis
(plague)
1 NSP** 30 CDAC           4
B. anthraces
(anthrax)
1 NSP** 30 CDAC

      
*CDAC-Calendar Days after Contract Award
**NSP - Not separately priced


H.5.1. Pursuant to the Government Property Clause in Section I of this contract,
the Government will furnish F.O.B., Contractor’s place of performance, the
Government-owned property listed in paragraph H.5.1 for use in the performance
of this contract.


H.5.2. The property shall be delivered in accordance with the schedule set forth
in paragraph H.5.1.


H.6. TECHNICAL DATA RIGHTS


The Government desires unlimited rights to all data.
 

--------------------------------------------------------------------------------



Page 12 of 15
 
H.7. Hazards Information: This procurement request does not require the
contractor to handle chemical agents. As far as can be determined, known or
suspect carcinogens are not involved. This effort will require the contractor to
perform microbiological and/or biomedical work.


H.8. This procurement request does not require the contractor to use animals,
human volunteers or conduct DNA recombinant work.


Section I - Contract Clauses


CLAUSES INCORPORATED BY REFERENCE
 
52.202-1
Definitions
JUL 2004
 
52.203-3
Gratuities
APR 1984
 
52.203-5
Covenant Against Contingent Fees
APR 1984
 
52.203-6
Restrictions On Subcontractor Sales To The Government
SEP 2006
 
52.203-7
Anti-Kickback Procedures
JUL 1995
 
52.203-8
Cancellation, Rescission, and Recovery of Funds for Illegal or Improper Activity
JAN 1997
 
52.203-10
Price Or Fee Adjustment For Illegal Or Improper Activity
JAN 1997
 
52.203-12
Limitation On Payments To Influence Certain Federal Transactions
SEP 2005
 
52.204-4
Printed or Copied Double-Sided on Recycled Paper
AUG 2000
 
52.209-6
Protecting the Government's Interest When Subcontracting With Contractors
Debarred, Suspended, or Proposed for Debarment
SEP 2006
 
52.211-15
Defense Priority And Allocation Requirements
SEP 1990
 
52.215-2
Audit and Records--Negotiation
JUN 1999
 
52.215-8
Order of Precedence--Uniform Contract Format
OCT 1997
 
52.215-14 Alt I
Integrity of Unit Prices (Oct 1997) - Alternate I
OCT 1997
 
52.215-15
Pension Adjustments and Asset Reversions
OCT 2004
 
52.215-17
Waiver of Facilities Capital Cost of Money
OCT 1997
 
52.215-18
Reversion or Adjustment of Plans for Postretirement Benefits (PRB) Other than
Pensions
JUL 2005
 
52.215-19
Notification of Ownership Changes
OCT 1997
 
52.216-7
Allowable Cost And Payment
DEC 2002
 
52.216-8
Fixed Fee
MAR 1997
 
52.219-8
Utilization of Small Business Concerns
MAY 2004
 
52.222-2
Payment For Overtime Premiums
JUL 1990
 
52.222-3
Convict Labor
JUN 2003
 
52.222-21
Prohibition Of Segregated Facilities
FEB 1999
 
52.222-26
Equal Opportunity
MAR 2007
 
52.222-35
Equal Opportunity For Special Disabled Veterans, Veterans of the Vietnam Era,
and Other Eligible Veterans
SEP 2006
 
52.222-36
Affirmative Action For Workers With Disabilities
JUN 1998
 
52.222-37
Employment Reports On Special Disabled Veterans, Veterans Of The Vietnam Era,
and Other Eligible Veterans
SEP 2006
 
52.223-6
Drug-Free Workplace
MAY 2001
 
52.223-14
Toxic Chemical Release Reporting
AUG 2003
 
52.225-13
Restrictions on Certain Foreign Purchases
FEB 2006
 
52.227-1 Alt I
Authorization And Consent (Jul 1995) - Alternate I
APR 1984
 
52.227-2
Notice And Assistance Regarding Patent And Copyright Infringement
AUG 1996
 

 

--------------------------------------------------------------------------------


 
Page 13 of 15
 
52.227-11
Patent Rights--Retention By The Contractor (Short Form)
JUN 1997
 
52.228-7
Insurance--Liability To Third Persons
MAR 1996
 
52.232-9
Limitation On Withholding Of Payments
APR 1984
 
52.232-17
Interest
JUN 1996
 
52.232-20
Limitation Of Cost
APR 1984
 
52.232-23 Alt I
Assignment of Claims (Jan 1986) - Alternate I
APR 1984
 
52.232-25 Alt I
Prompt Payment (Oct 2003) Alternate I
FEB 2002
 
52.232-33
Payment by Electronic Funds Transfer--Central Contractor Registration
OCT 2003
 
52.233-1
Disputes
JUL 2002
 
52.233-3 Alt I
Protest After Award (Aug 1996) - Alternate I
JUN 1985
 
52.242-1
Notice of Intent to Disallow Costs
APR 1984
 
52.242-3
Penalties for Unallowable Costs
MAY 2001
 
52.242-4
Certification of Final Indirect Costs
JAN 1997
 
52.242-13
Bankruptcy
JUL 1995
 
52.243-2 Alt V
Changes--Cost-Reimbursement (Aug 1987) - Alternate V
APR 1984
 
52.244-2 Alt I
Subcontracts (Aug 1998) - Alternate I
JAN 2006
 
52.244-5
Competition In Subcontracting
DEC 1996
 
52.244-6
Subcontracts for Commercial Items
MAR 2007
 
52.245-5
Government Property (Cost-Reimbursement Time-And-Materials, Or Labor Hour
Contracts)
MAY 2004
 
52.246-25
Limitation Of Liability--Services
FEB 1997
 
52.249-6
Termination (Cost Reimbursement)
MAY 2004
 
52.249-14
Excusable Delays
APR 1984
 
52.253-1
Computer Generated Forms
JAN 1991
 
252.201-7000
Contracting Officer's Representative
DEC 1991
 
252.203-7001
Prohibition On Persons Convicted of Fraud or Other Defense-Contract-Related
Felonies
DEC 2004
 
252.204-7000
Disclosure Of Information
DEC 1991
 
252.204-7003
Control Of Government Personnel Work Product
APR 1992
 
252.204-7004 Alt A
Central Contractor Registration (52.204-7) Alternate A
NOV 2003
 
252.205-7000
Provision Of Information To Cooperative Agreement Holders
DEC 1991
 
252.209-7004
Subcontracting With Firms That Are Owned or Controlled By The Government of a
Terrorist Country
DEC 2006
 
252.223-7004
Drug Free Work Force
SEP 1988
 
252.225-7001
Buy American Act And Balance Of Payments Program
JUN 2005
 
252.225-7002
Qualifying Country Sources As Subcontractors
APR 2003
 
252.225-7012
Preference For Certain Domestic Commodities
JAN 2007
 
252.225-7031
Secondary Arab Boycott Of Israel
JUN 2005
 
252.226-7001
Utilization of Indian Organizations and Indian-Owned Economic Enterprises, and
Native Hawaiian Small Business Concerns
SEP 2004
 
252.227-7013
Rights in Technical Data--Noncommercial Items
NOV 1995
 
252.227-7014
Rights in Noncommercial Computer Software and Noncommercial Computer Software
Documentation
JUN 1995
 
252.227-7016
Rights in Bid or Proposal Information
JUN 1995
 
252.227-7019
Validation of Asserted Restrictions--Computer Software
JUN 1995
 
252.227-7027
Deferred Ordering Of Technical Data Or Computer Software
APR 1988
 
252.227-7028
Technical Data or Computer Software Previously Delivered to the Government
JUN 1995
 
252.227-7030
Technical Data--Withholding Of Payment
MAR 2000
 
252.227-7037
Validation of Restrictive Markings on Technical Data
SEP 1999
 
252.227-7039
Patents--Reporting Of Subject Inventions
APR 1990
 
252.231-7000
Supplemental Cost Principles
DEC 1991
 

 

--------------------------------------------------------------------------------


 
Page 14 of 15
 
252.232-7003
Electronic Submission of Payment Requests
MAR 2007
 
252.235-7010
Acknowledgment of Support and Disclaimer
MAY 1995
 
252.235-7011
Final Scientific or Technical Report
NOV 2004
 
252.242-7002
Earned Value Management System
MAR 2005
 
252.244-7000
Subcontracts for Commercial Items and Commercial Components (DoD Contracts)
JAN 2007
 
252.245-7001
Reports Of Government Property
MAY 1994
 
252.247-7023
Transportation of Supplies by Sea
MAY 2002
 
252.247-7024
Notification Of Transportation Of Supplies By Sea
MAR 2000
 

 
CLAUSES INCORPORATED BY FULL TEXT


52.252-2 CLAUSES INCORPORATED BY REFERENCE (FEB 1998)


This contract incorporates one or more clauses by reference, with the same force
and effect as if they were given in full text. Upon request, the Contracting
Officer will make their full text available. Also, the full text of a clause may
be accessed electronically at this/these address(es):


http://www.arnet.gov/far/
http://www.acq.osd.mil/dp/dars/
http://farsite.hill.af.mil
http://web1.deskbook.osd.mil/htmlfiles/rlcats.asp


(End of clause)
 

--------------------------------------------------------------------------------



Page 15 of 15
 
Section J - List of Documents, Exhibits and Other Attachments




 CONTRACT DATA REQUIREMENTS LIST
(2 Data Items)
FORM APPROVED
OMB No. 0704-0188
Public reporting burden for this collection is estimated to average 330 hours
per response, including the time for reviewing instructions, searching existing
data sources, gathering and maintaining the data needed, and completing and
reviewing the collection of information. Send comments regarding this burden
estimate or any other aspect of this collection of information, including
suggestions for reducing this burden, to DoD, Washington Headquarters Services,
Directorate for Information Operations and Reports, 1215 Jefferson Davis
Highway, Suite 1204, Arlington, VA 22202-4302, and to the Office of Management
and Budget, Paperwork Reduction Project (0704-0188), Washington, DC 20503.
Please DO NOT RETURN your form to either of these addresses. Send completed form
to the Government issuing Contracting Officer for the Contract/PR No. Listed in
Block E. 
A. CONTRACT LINE ITEM NO.
B. EXHIBIT A
C. CATEGORY TDP_______ TM_______ OTHER General Data  
D. SYSTEM/ITEM ITEM BAA - Development of a CMOS Microarray Platform for Bio and
Chemical Threat Agent Detection
E. CONTRACT/PR NO.
W911SR-05-C-
F. CONTRACTOR
CombiMatrix, Inc.
1. DATA ITEM NO.
A001
2. TITLE OF DATA ITEM Contractor’s Progress, Status and Management Report
3. SUBTITLE
Progress Report
4. AUTHORITY (Data Acquisition Document No.)
DI-MGMT-80227
5. CONTRACT REFERENCE
 Paragraph C.3.4.1.1
6. REQUIRING OFFICE
AMSRD-ECB-RT-BM
7. DD 250 REQ
LT
9. DIST STATEMENT
REQUIRED
NA
10. FREQUENCY
MTHLY
12. DATE OF FIRST SUBMISSION
40 CDAC
14. DISTRIBUTION
a. Addressee
b. COPIES
FINAL
8. APP CODE
NO
11. AS OF DATE
 
0
13. DATE OF SUBSEQUENT SUBMISSION 
 
 
D
r
a
f
t
R
e
g
R
e
p
r
o
16. REMARKS. 
4. DID may be obtained at: http://assist.daps.dla.mil/quicksearch/. Paragraphs
10.3.f, g, h, i, and l do not apply.
12. CDAC: Calendar days after award of contract.
14. Submit in electronic format in Microsoft Office 2000 (Word, Excel &
Powerpoint) or in another format approved by the Government to
roy.thompson@us.army.mil (COR, AMSRD-ECB-RT-BM) and glen.mattingly@us.army.mil
(AMSRD-ACC-E).
LT: Letter (notification) of transmittal.
*15. Electronic submission.
 
AMSRD-ECB-RT-BM
 
0
 
1
 
0
 
AMSRD-ACC-E
 
0
 
1
 
0
 
DCMA
 
0
 
LT
 
0
 
15. TOTAL
 
0
 
 1*
 
0
1. DATA ITEM NO.
A002
2. TITLE OF DATA ITEM
Scientific and Technical Report
3. SUBTITLE
Final Comprehensive Report
4. AUTHORITY (Data Acquisition Document No.)
DI-MISC-80711A
5. CONTRACT REFERENCE
 Paragraph C.3.4.1.2
6. REQUIRING OFFICE
AMSRD-ECB-RT-BM
7. DD 250 REQ
LT
9. DIST STATEMENT
REQUIRED
B
10. FREQUENCY
ONE/R
12. DATE OF FIRST SUBMISSION
330 CDAC
14. DISTRIBUTION
8. APP CODE
A
11. AS OF DATE
 
 
13. DATE OF SUBSEQUENT SUBMISSION 
15 calendar days after receipt of Government comments
a. Addressee
b. COPIES
FINAL
 
D
r
a
f
t
R
e
g
R
e
p
r
o
16. REMARKS. 
4. DID may be obtained at http://assist.daps.dla.mil/quicksearch/. 
8. The Government will respond with comments or approval within 15 calendar days
after receipt of draft report.
9. Distribution guidance is provided in DOD Dir 5230.24
(http://www.dtic.mil/whs/directives/).
14. & 15. Submit via electronic mail in Microsoft Office (Word, Excel &
Powerpoint) or in a different format if approved by the Government
tomailto:michael.goode@sbccom.apgea.army.mil roy.thompson@us.army.mil (COR,
AMSRD-ECB-RT-BM) and glen.mattingly@us.army.mil (AMSRD-ACC-E). LT: Letter
(notification) of transmittal.
 
AMSRD-ECB-RT-BM
 
1
 
1
 
0
 
AMSRD-ACC-E
 
LT
 
1
 
0
 
DCMA
 
0
 
LT
 
0
       
15. TOTAL
1
 1
0
17. PRICE GROUP
18. ESTIMATED TOTAL PRICE
G. PREPARED BY
/s/ ROY THOMPSON
H. DATE
21 March 2007
I. APPROVED BY
/s/ JACKIE A BURKE
J. DATE
22 March 2006

DD FORM 1423-2, JUN 90 Previous editions are obsolete Page 1